DENY; and Opinion Filed February 19, 2015.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-00161-CV

  IN RE DESOTO SURGICARE PARTNERS, LTD., SUCCESSOR-IN-INTEREST TO
  BAYLOR SURGICARE AT DUNCANVILLE, LLC; TEXAS HEALTH VENTURES
   GROUP, LLC; AND UNITED SURGICAL PARTNERS INTERNATIONAL, INC.,
                              Relators

                  Original Proceeding from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-02334-L

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Whitehill
                                  Opinion by Justice Lang-Miers
       Relator filed this petition for writ of mandamus in this dispute involving real property

requesting that the Court order the trial court to find that real party in interest spoliated evidence,

strike the real party in interest’s pleadings, and dismiss the case or, alternatively, strike the real

party in interest’s expert testimony based on observations of the property before the alleged

spoliation. Ordinarily, to obtain mandamus relief, a relator must show both that the trial court

has clearly abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the

record before us, we conclude the relator has failed to establish a right to relief.
      We deny the petition for writ of mandamus. TEX. R. APP. P. 52.8.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE


150161F.P05




                                            –2–